Citation Nr: 0804693	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-27 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for right sciatic 
neuropathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, granted an increased rating to 
20 percent for right sciatic neuropathy from August 8, 2002.  
The veteran appealed for a higher rating.  

In January 2007, the Board determined that additional 
development was required and remanded the case to the RO via 
the Appeals Management Center (AMC) for a VA examination and 
readjudication.  The case is now returned to the Board for 
further appellate action.  Unfortunately, an additional 
remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of the January 2007 REMAND, the Board instructed the 
RO, through the AMC, to schedule a VA neurological 
examination and to then readjudicate the claim in light of 
the newly obtained medical evidence.  Unless a full grant of 
the benefit sought on appeal was granted, the AMC was to then 
issue a Supplemental Statement of the Case (SSOC) and return 
the case to the Board for further consideration of the 
appeal.

The AMC arranged for the veteran's examination in June 2007, 
and associated the report of that examination with the 
folder.  An SSOC was issued in July 2007.  The SSOC states 
that an increased evaluation is granted, but does not clearly 
specify what new evaluation was assigned.  A 40 percent 
rating is indicated in language on the SSOC, but this is not 
definitively stated anywhere on the document.  Further, the 
SSOC discusses evidence bearing on possible dates of 
entitlement to the increase, without stating any effective 
date for the stated grant of increase.  [The Board points out 
that it is essential to know the effective date of any 
increased rating assigned in order to address an appeal for a 
higher rating before and after that effective date.]

VA policy and procedures manual M21-1MR, Part I, Chapter 5, 
Section D, instructs that if there is a partial grant of an 
issue under appeal, issuance of an SSOC alone is not 
sufficient.  A separate decisional document, in the form of a 
signed rating codesheet, must be prepared and included with 
the SSOC in order to allow the entry of new award data.  M21-
1MR.I.5.D.21.h.  

Here, through the July 2007 SSOC, the RO has indicated that 
at least a partial grant of the benefit sought on appeal is 
warranted, but it has not issued a signed codesheet detailing 
the information required to process any award.  In short, it 
cannot be said that that RO readjudicated the matter as 
requested by the Board in the January 2007 Remand.  The 
action requested on the prior remand remains necessary to 
properly address the appellant's claim.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).
  
It is pertinent that the veteran's representative has 
continued to refer to the current rating as "20 percent" in 
briefs and other statements to the Board following the remand 
and issuance of the SSOC.  This indicates that no increased 
evaluation has been applied.  While the Board regrets the 
additional delay, a further remand is required to have the RO 
execute the proper document to show full readjudication of 
the veteran's claim, clarifying the current evaluation and 
effective date of any increased evaluation.

Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the case in 
accordance with the provisions of 
38 C.F.R. §§ 19.25, 19.38 and M21-
1MR.I.5.D.21.h, to include issuance of an 
SSOC and signed codesheet reflecting any 
grant of benefits sought on appeal, and 
the effective date of such grant, based on 
all evidence of record.  The case should 
then be returned to the Board for further 
appellate review, if in order.  No action 
is required of the veteran unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

